Citation Nr: 1416260	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  12-33 588	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for anxiety disorder, not otherwise specified (NOS), prior to February 23, 2012, and a rating in excess of 50 percent since February 23, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which granted the Veteran service connection for anxiety disorder NOS, and assigned a 10 percent evaluation effective February 20, 2009.

In a March 2012 rating decision, the RO in Manchester, New Hampshire, increased the 10 percent evaluation to 50 percent effective March 5, 2012.  Subsequently, the Manchester RO, in a July 2012 rating decision, amended the effective date in the March 2012 rating decision to an earlier effective date of February 23, 2012.

Evidence, including a March 2012 VA examination and an April 2012 letter, submitted after the November 2011 rating decision was not a notice of disagreement with that decision.  However, the Board concludes the submissions constitute new and material evidence received by VA prior to the expiration of the applicable appellate period of that decision, i.e., within one year, thereby requiring any subsequent adjudication to relate back to the November 2011 decision and preventing the decision from becoming final.  See 38 C.F.R. § 3.156(b) (2013); see Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the November 2011 rating decision is the proper determination on appeal, and the Board has recharacterized the issue as reflected on the title page.

The Board notes that the Veteran was scheduled for a video conference hearing in February 2013 before a Veterans Law Judge.  However, the Veteran failed to appear for his scheduled hearing.  Notice of the hearing was mailed to the Veteran in January 2013 at his current mailing address of record and was not returned as undeliverable.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 23, 2012, the evidence of record did not show that the Veteran's anxiety disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks.

2.  Since February 23, 2012, the evidence of record has not shown that the Veteran's anxiety disorder has caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for anxiety disorder NOS were not met for the period prior to February 23, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2013).

2.  The criteria for an evaluation in excess of 50 percent for anxiety disorder NOS specified have not been met for the period since February 23, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, VA provided the Veteran notice in a letter issued in March 2009, prior to the decision on appeal, regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  In the March 2009 letter and subsequent letters, VA informed the Veteran how VA determines disability ratings and effective dates and the types of information that impacts those decisions. 

The appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, and letters from private treatment facilities.  The examination reports contain sufficient evidence by which to evaluate the Veteran's anxiety disorder in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between him and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence, as well as presenting for VA examinations.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran. Therefore, the Board will address the merits of the claim.

II. Initial Increased Ratings

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  Here, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged ratings."  As noted in the introduction, the RO has already created a staged rating.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013);

The Veteran's anxiety disorder NOS has been evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9413 (2013). Under the General Rating Formula for Mental Disorders, a 10 percent evaluation is appropriate for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9413. 

A 30 percent rating is appropriate for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's psychiatric disorder that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Id.  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those of like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DSM-IV).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule indicates that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

The Board has reviewed all the evidence in the Veteran's claims file and Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Facts and Analysis

A.  A Rating Higher than 10 Percent Prior to February 23, 2012

Having reviewed the evidence of record, the Board concludes that the Veteran's anxiety disorder does not warrant a rating in excess of 10 percent prior to February 23, 2012.

The evidence includes VA treatment records and generally reflects the Veteran's treatment for addiction to alcohol.  The evidence notably includes records in which the Veteran specifically denies having anxiety issues.  The Veteran was afforded an examination by a VA psychologist in September 2011 in connection with the claim.  At that time, the Veteran was noted as having the diagnoses of cognitive disorder, adjustment disorder with mixed anxiety and depressed mood, and alcohol dependence in sustained full remission.  The examiner also noted that the Veteran had a GAF score of 70.  The examiner reported that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best summarized as: occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  As discussed above, this summary is consistent with a 10 percent rating for mental disorders.  38 C.F.R. § 4.130.

A VA psychiatrist issued an opinion in October 2011 following review of the claims file.  The psychiatrist concluded that the Veteran's history and presentation were most consistent with very mild, intermittent but chronic anxiety disorder, not otherwise specified.  The psychiatrist stated that the Veteran's anxiety was associated with minimal to no occupational or social impairment.

The evidence includes a November 2008 letter from the Veteran's case manager at Veteran Victory Farm, a supportive housing program in New Hampshire, where the Veteran had been living since July 2008.  She wrote that the Veteran was able to complete activities of daily living and works with assistance on the farm.  She reported that the Veteran's marriage ended because of his alcohol abuse and extramarital affairs.  She stated that his weakness is forgetting things and that he can function in the Veteran Victory Farm environment, completing horticultural chores and animal care with the support of others in the program.

As the evidence generally shows the Veteran's struggle with alcohol addiction, the Board finds the evidence does not show that, as a result of his anxiety disability, he experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks during this time period.  The evidence is negative for suspiciousness, panic attacks, and chronic sleep impairment.  While the Veteran was noted to have some memory problems, the September 2011 examination report primarily attributed the problems to the Veteran's longstanding history of alcohol abuse.  The most probative evidence for this rating period is the two assessments by the VA psychologist and psychiatrist in September 2011 and October 2011.  The clinicians provided expert assessments as to the level of disability that most closely approximates the criteria for a 10 percent rating.  Additionally, the GAF score attributed to the anxiety disorder NOS equates to mild symptoms.

Therefore, the Board finds that for the period prior to February 23, 2012, the Veteran's has not met the criteria for the next higher rating of 30 percent, or for an even higher rating.  Thus, an initial rating in excess of 10 percent for anxiety disorder NOS is not warranted for this rating stage.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  Although an increase in disability is shown for the second rating period, the evidence does not reflect that such an increase is factually ascertainable prior to the date of February 23, 2012-the date on which he informed RO personnel that he wished to claim an increase in his anxiety disorder.

B.  A Rating Higher than 50 Percent Since February 23, 2012

Having reviewed the evidence of record, the Board concludes that the Veteran's anxiety disorder does not warrant a rating in excess of 50 percent since February 23, 2012.

In March 2012, the Veteran was afforded a VA examination by a VA psychologist in connection with the claim.  At that time, the Veteran was noted as having the diagnoses of cognitive disorder, anxiety disorder, and alcohol dependence in sustained full remission.  The examiner also noted that the Veteran was stressed by his current living situation and that he had a GAF score of 65.

The VA examiner reported that it was possible to differentiate the symptoms that the Veteran was experiencing and attribute them to a particular diagnosis.  The examiner wrote that the Veteran's symptom of mild episodic anxiety was due to his anxiety disorder and that his memory impairment was due to his cognitive disorder.  The examiner reviewed the Veteran's claims file and specifically noted an October  2011 VA opinion, which concluded that the cognitive disorder was secondary to alcohol dependence, and an August 2010 VA neuropsychological evaluation, which indicated that the Veteran was having mild executive difficulties and impaired memory reflective of his longstanding alcohol abuse with possible vascular contributions.

The March 2012 VA examiner also reported that the Veteran's level of occupational and social impairment with regard to all mental diagnoses was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Board notes that this assessment is consistent with a 30 percent rating according to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9413.

The VA examiner further explained that it is possible to differentiate what portion of the occupational and social impairment is caused by each of the Veteran's mental disorders.  The examiner reported that the Veteran's occupational impairment is primarily due to his cognitive disorder, not otherwise specified (memory impairment).
  
At the examination, the Veteran described having good relationships with his two daughters who regularly talk to him and are very supportive.  The Veteran said he did not have any local friends and only socializes with other residents at the Veteran Victory Farm.  He stated that living there had been going "very well."  The examiner noted that the Veteran had not worked since 2008 but had plans to look for a part-time job when he left the Veteran Victory Farm.  The Veteran did not believe that he would have any problems working.

The VA examiner noted that the Veteran had been sober since July 2008 and regularly attended AA meetings, he was not receiving mental health treatment or prescribed any psychotropic medications, and he had not seen a therapist at the Vet Center for 9-12 months. 

Regarding symptoms that apply to the Veteran's diagnoses, the examiner reported anxiety; mild memory loss such as forgetting names, directions, or recent events; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Based on the Veteran's history, the examiner reported that the anxiety symptoms are episodic.  The examiner wrote that when they flare up, the anxiety symptoms likely lead to occupational and social impairment with occasional decrease in work efficiency only during times of significant stress.

The mental status exam revealed that the Veteran was well-groomed, maintained good eye contact, had a pleasant and appropriate attitude, normal mood, euthymic and appropriate affect with normal range, linear/logical thoughts, intact orientation, good judgment, average intellectual ability, and normal abstraction.  Motor signs, speech, and attention/concentration were unremarkable.  There were no delusions, hallucinations, or suicidal or homicidal ideation.  

Regarding his anxiety symptoms, the March 2012 examination revealed that the Veteran indicated that his is not sure he feels anxiety but that he gets irritated at times, mostly in group settings when there are disagreements.  The Veteran did not believe that he is more irritable than others and denied feeling nervous and tense a lot.  He denied excessive worry and when asked how his anxiety symptoms compared to those he had six months ago at a prior examination, he said they were worse primarily because he was anxious about leaving the Veteran Victory Farm and because he was irritated at having to attend AA meetings and develop plans for his future.

The Veteran denied depressive symptoms and stated that he was "usually in a good mood."  He denied panic attacks and any problems with sleep, including nightmares.  He denied problems remembering appointments, chores, or other important activities.  He denied rituals and problems with household chores or personal hygiene related to anxiety.  The Veteran said his impulse control was good and the he does not act out his anger, instead walking away if he gets angry.  He denied problems with shopping or errands.  The Veteran does not drive because he does not have a driver's license, which he lost due to drinking-related legal issues.

Regarding his memory, the Veteran said that it is "not that great" and that his memory problems irritate others at times.  The examiner concluded that the severity of the Veteran's current memory impairment is not relevant to his anxiety disorder.  The examiner explained that the Veteran's anxiety symptoms are so mild and transitory that there is no significant impact on attention or concentration, and therefore, no impact on memory functioning.  Rather, his memory impairment is likely due to his alcohol history and possible vascular disease.

The Veteran submitted an April 2012 letter from the clinical director at the Veteran Victory Farm.  While the Board considered this letter, the director did not opine on the symptoms of the Veteran's anxiety disorder, but instead argued that the Veteran suffers from symptoms of posttraumatic stress disorder (PTSD), a disability for which the Veteran is not service connected.  In any case, the symptomatology set forth in the letter is no more severe than that contemplated by a 50 percent rating.

The Board finds that the overall impact of the Veteran's psychiatric symptoms on his occupational and social functioning since February 23, 2012, was not so severe as to warrant a rating in excess of 50 percent.  The most significant psychiatric symptom of record is the Veteran's memory loss, and the March 2012 VA examiner does not attribute the memory loss to the Veteran's anxiety disorder.  After reviewing the claims file and interviewing the Veteran, the examiner concluded that the Veteran's anxiety disorder symptoms are mild and transitory.  The Veteran denied having symptoms of a mental disorder that would warrant a rating greater than 50 percent, including suicidal ideation, obsessional rituals, and impaired impulse control.  

Other symptoms that would warrant a higher rating that were absent include illogical or irrelevant speech, near-continuous panic or depression, impaired impulse control, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships.  The Veteran reported not having friends in his current location.  However, he maintains good relationships with his two daughters and others at the Veteran Victory Farm.  Furthermore, the record shows that his sister had been assisting him in securing housing for life after the Farm, which is evidence of his ability to maintain effective relationships.  Also, the record reflects that he is able to socialize with other Veteran Victory Farm residents and control any anger resulting from group disagreements by leaving the situation.  The Veteran's GAF score of 65 also supports the conclusion that his psychiatric symptoms only mildly interfere with his functioning and that he has some meaningful relationships.

Moreover, the March 2012 VA examiner's report reveals that the impact of all of the Veteran's mental diagnoses on his occupational and social functioning did not even rise to the level of the current 50 percent rating but instead was consistent with a 30 percent rating.  While the Veteran expressed some anxiety regarding changes in his future living situation, there is no evidence that his anxiety disorder would prevent him from adapting.  In sum, the overall disability picture since February 23, 2012, is not consistent with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and therefore, does not meet the criteria for the next higher rating of 70 percent. 

Furthermore, the evidence does not demonstrate total occupational and social impairment which would warrant an increased rating of 100 percent.  A disability that justifies a 100 percent rating is so severely disabling that some of the examples of symptoms include posing a persistent threat of danger to self or others and not knowing one's own name, the names of close relatives, or one's occupation.  

C.  Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's anxiety disorder NOS has presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for consideration of greater disability and symptoms than currently shown by the evidence.  To the extent that not all of his symptomatology is specifically listed in the schedular criteria, pursuant to Mauerhan, the terminology in the rating criteria permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher initial rating during either rating stage on appeal, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  As such, the Veteran's claim for a higher initial staged rating is denied.


ORDER

An initial disability rating higher than 10 percent prior to February 23, 2012, for anxiety disorder NOS is denied.

A disability rating higher than 50 percent since February 23, 2012, for anxiety disorder NOS is denied.



REMAND

The evidence includes an April 2012 letter from the clinical director of Veteran Homestead, Inc., which includes Veteran Victory Farm.  The letter opined that the Veteran is not employable due to a psychiatric disorder.  The matter is a component of the appeal for a higher initial rating regarding the service-connected anxiety disorder NOS.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  As such, it is necessary for the Board to remand the issue to allow for the RO to consider the issue of entitlement to TDIU in the first instance and issue a supplemental statement of the case should it be denied as the issue is on appeal to the Board.

Accordingly, this issue is REMANDED for the following action:

1.  Send a new notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2. After undertaking any development deemed appropriate, adjudicate the issue of entitlement to TDIU, which is on appeal.  See Rice, 22 Vet. App. at 451-53.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


